Citation Nr: 0407003	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty  from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This case was previously before the Board in 
July 2002.

The July 2002 Board decision denied the claims on appeal.  
The veteran appealed the Board's July 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand (Joint Motion), 
issued an Order dated in March 2003, which vacated the 
Board's July 2002 decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that 
the Board's July 2002 decision had essentially failed to 
discuss the requirement that VA, in providing notice to the 
appellant of the information and evidence necessary to 
substantiate his claim, must indicate which portion of any 
such information or evidence is to be provided by which 
party.  See Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A review of the claims 
file reveals that in July 2003 the RO sent a letter to the 
veteran discussing some aspects of the VCAA.  It appears, 
however, that the July 2003 letter dealt primarily with 
claims (hearing loss, tinnitus) not presently on appeal.

The record also shows that VA outpatient treatment records 
dated from January 2002 to July 2003 have been associated 
with the claims file.  The VA treatment records are 
"pertinent" to the issues on appeal and have been added to 
the file subsequent to the most recent RO decision.  As there 
appears to be no waiver of initial RO consideration of this 
new evidence, the Board is not able to consider the 
additional evidence without having to remand the case to the 
RO for initial consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The Board notes that the veteran has not undergone a VA 
mental disorders examination since November 1997.  As such, 
the Board finds that the veteran should be offered a VA 
examination for the purpose of determining the current 
severity of his PTSD.

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his PTSD.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed (including the issue of TDIU) on 
the basis of all the evidence.  If the 
benefits sought are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




